Case 1:19-cr-00013-SPB Document 2 Filed 05/13/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA Inta-c@—-\S

Vv. Criminal No. Erie

meee ne ee ee”

JAMES FREDERICK FRANKS

INFORMATION MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W.
Brady, United States Attorney for the Western District of Pennsylvania, and Marshall J.
Piccinini, Assistant United States Attorney for said District, and submits this Information
Memorandum to the Court:
| I, THE INFORMATION
A one-count Information was filed against the above-named defendant for an

alleged violation of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

1 Obtaining a controlled substance 21 U.S.C. §§ 843(a)(3) and
through fraud 843(d)(1)
In and around
July 2016
to in and around
July 2017:

FILED

MAY 1.94018

CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
Case 1:19-cr-00013-SPB Document 2 Filed 05/13/19 Page 2 of 3

Il. ELEMENTS OF THE OFFENSE
A. As to Count 1:

In order for the crime of obtaining a controlled substance through fraud,
in violation of 21 U.S.C. §§ 843(a)(3) and 843(d)(1), to be established, the government must
prove all of the following essential elements beyond a reasonable doubt:

1. On or about the date set forth in the Information, the defendant
acquired or obtained possession of a controlled substance.

2, By misrepresentation, fraud, forgery, deception or subterfuge.

3. The defendant did so knowingly or intentionally.

Til. PENALTIES

A. As to Count 1: Obtaining a controlled substance through fraud (21
U.S.C. §§ 843(a)(3) and 843(d)(1)):

1. A term of imprisonment of not more than four (4) years, but if the
defendant has a prior conviction under 21 U.S.C. § 843, or for a felony under any other section of
Chapter 13 of Title 21, United States Code, or other law of the United States relating to narcotic
drugs, marihuana, or depressant or stimulant substances, and such conviction has become final,
then such person may be sentenced to not more than eight (8) years in prison.

2. A fine of not more than $250,000.
3. A term of supervised release of one (1) year.
V. RESTITUTION
Restitution may be required in this case as to Count One, together with any
authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A,

and 3664, unless agreed to by the parties, as here.
Case 1:19-cr-00013-SPB Document 2 Filed 05/13/19 Page 3 of 3

VI. FORFEITURE

Not applicable in this case.

Respectfully submitted,

SCOTT W. BRADY

 

 

MARSHALL J. PICCININI
Assistant U.S. Attorney
PA ID No. 56362
